We find that regardless of whether defendant’s correct point score would make him a presumptive level two offender, this case clearly warrants application of the presumptive override for a prior felony sex crime conviction, and it does not warrant a downward departure. The prior and present convictions involved violent, predatory conduct, and the two incidents were remarkably similar. This demonstrated a serious threat of recidivism (see e.g. People v Reid, 49 AD3d 338, 339 [2008], lv denied 10 NY3d 713 [2008]), notwithstanding the passage of time between the two incidents. Concur — Mazzarelli, J.E, Friedman, Catterson, Renwick and DeGrasse, JJ.